Title: To Thomas Jefferson from George Muter, 7 January 178[1]
From: Muter, George
To: Jefferson, Thomas



Sir
Richmond Jany. 7. 1780 [i.e., 1781].

I am this moment honoured with your Excellency’s note.
The moment it is in my power, I will send the gentlemen you wish for to you; but I am alone, and unable to act for want of the necessary assistants, except in a very limited degree.
Capt. Spiller (you may recollect) was ordered below, to secure the arms in the Isle of Wight and Southampton. I have appointed Mr. Bourk to the particular care of the arms at Westham; but little can be done at present towards selecting, or putting in order.
I have heard nothing of Mr. Anderson, nor indeed do I know where any of the gentlemen you wish to see are.

This place is in the utmost confusion. Plunderers of our own have been very mischievous; perhaps more so than the enemy. Considerable public stores will be recovered; some are, but it is difficult indeed to secure them. I will exert myself to the utmost, but fear I can’t produce that degree of benefit for the state, that will give me satisfaction.
Expresses I will want, and be unable fully to procure. Perhaps your Excellency’s presence here, will be of signal service if in your power to come.
I have the honour to be your Excellency’s most Ob Sert.,

George Muter

